Citation Nr: 1619577	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disorder.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disorder.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claim's folder.

This matter was previously before the Board.  In September 2013, the Board ordered that the Veteran be scheduled for a VA medical examination and that an opinion be provided as to "whether it is at least as likely as not (probability 50 percent or more) that any right hip, left knee, right ankle or right foot disorders are related to the Veteran's service-connected disabilities, including by aggravation." (emphasis added).  In March 2015, following receipt of the requested medical report produced in June 2014, the Board denied entitlement to service connection for the claimed disabilities of the right hip, left knee, right ankle, and right foot.  As part of that decision, the Board found that none of the claimed disabilities was aggravated by a service-connected disability.

In February 2016, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR) by which the Board's March 2015 rating decision was vacated with respect to the denial of service connection for disabilities of the right hip, right ankle, and left knee, to include as secondary to a service-connected right knee disorder.  The motion did not encompass the Veteran's claim for service connection for a right foot disability, as the Veteran was "no longer appealing [the] claim."  See January 2016 JMPR.  Therefore the Board's decision is final as to that issue.

Pursuant to the JMPR granted by the Court, the parties agreed that the Board's March 2015 decision erroneously relied on a VA examination that did not substantially comply with the Board's September 2013 directive for a medical opinion as to possible aggravation by a service-connected disability.  The Board should have recognized the non-compliance and remanded the matter again in accordance with Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the JMPR called for the Board, on remand, to ensure compliance with its September 2013 order by obtaining a new medical opinion, or a clarification of the May 2014 VA medical opinion, that addresses the issue of aggravation.

A March 2015 order of the Board remanded the Veteran's claim for entitlement to an increased rating, in excess of 10 percent, for degenerative arthritis of the right knee.  A June 2015 supplemental statement of the case (SSOC) denied a rating increase.  The issue has not been recertified to the Board following the issuance of the SSOC.  Furthermore, the Veteran's representative has not submitted an informal hearing presentation (IHP) or VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf.  The issue remains in appellate status and should be recertified to the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks service connection for disabilities of the right hip, left knee, and right ankle.  See Veteran's claim of February 2009.  Generally, entitlement to VA disability compensation may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant generally must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection may be granted on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2015).  Establishing service connection on a secondary basis requires that a current disability exists and that the current disability was caused or aggravated by a service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury, "unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury."  Id.   The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Board's September 2013 remand order called for a medical opinion as to the likelihood that the Veteran's claimed disabilities of the right hip, right ankle, and left knee are aggravated by a service-connected disability, to include the service-connected disability of degenerative arthritis of the right knee joint with limited range of motion.  The June 2014 VA examiner, however, left blank the portions of the disability benefits questionnaire relating to a "medical opinion for aggravation of a nonservice connected condition by a service connected condition," and no such opinion was provided.

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the order.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is error for the Board to proceed with final disposition of an appeal when a remand order has not been complied with.  Id. at 271.  Because the remand order of September 2013 has not been fully carried out, the record remains inadequate to decide the Veteran's disability claims.  In accordance with the JMPR approved by the Court, this matter must again be remanded for the action directed below.

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the June 2014 VA examiner (or another qualified medical professional if this individual is unavailable) for a supplemental opinion with respect to the Veteran's claims for entitlement to service connection for disabilities of the right hip, left knee, and right ankle.  The claims folder must be made available to, and reviewed by, the examiner.

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide an opinion, in light of all the evidence of record, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right hip, left knee, and/or right ankle are aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected disability of the right knee.

If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.

The examiner should be advised that expert opinion is sought as to whether there is any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected condition.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If the examiner finds that the Veteran's right hip, right ankle, and/or left knee is aggravated by his service-connected right knee, the examiner should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

A rationale for all expressed opinions must be provided.

2. After the above development and any additional development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate opportunity to respond.  Thereafter the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



